Citation Nr: 1101698	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-19 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for depressive 
disorder, to include as secondary to service-connected chronic 
lumbosacral strain.

2.  Entitlement to an evaluation in excess of 50 percent for 
chronic lumbosacral strain.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1975 to March 1985.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  The 
appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2010).

The Veteran provided testimony, accompanied by his attorney, at 
an October 2010 Travel Board hearing before the undersigned at 
the RO.  A hearing transcript is associated with the claims 
folder.

The issue of entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU) is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further action 
is required.


FINDINGS OF FACT

1.  An unappealed December 2003 rating decision denied service 
connection for depression.

2.  The evidence associated with the claims file subsequent to 
the December 2003 rating decision was not previously submitted 
for consideration, relates to an unestablished fact necessary to 
establish the claim, and raises a reasonable possibility of 
substantiating the claim.  

3.  There is reasonable doubt that the Veteran's depressive 
disorder is proximately due to or the result of his service-
connected lumbosacral strain.  

4.  At the Board hearing on October 25, 2010, prior to the 
promulgation of a decision in the appeal, the Veteran stated he 
wished to withdraw the appeal of entitlement to an evaluation in 
excess of 50 percent for a lumbosacral strain.


CONCLUSIONS OF LAW

1.  The December 2003 rating decision, which denied service 
connection for depression, is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2010); 38 C.F.R. § 20.302 (2010).  

2.  The evidence received subsequent to the December 2003 rating 
decision is new and material, and the claim for service 
connection for depression as secondary to a service-connected 
back disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  Giving the benefit of the doubt to the Veteran, his 
depressive disorder is proximately due to his service-connected 
lumbosacral spine disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2010).

4.  The criteria for withdrawal of an appeal by the appellant of 
the issue of entitlement to an evaluation in excess of 50 percent 
for a lumbosacral strain have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.326(a) (2010).  In view of the disposition herein, 
additional discussion of those procedures is unnecessary as any 
defect in the notice or assistance provided to the Veteran 
constituted harmless error.

II.  New and Material Evidence to Reopen the Claim
 
In April 2003, the Veteran raised a claim of entitlement to 
service connection for depression as secondary to his service-
connected back disability.  This claim was denied in a December 
2003 rating decision.  The Veteran did not file a timely appeal.  
Consequently, the December 2003 rating decision became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

In April 2007, the Veteran filed a request to reopen his claim 
for service connection for depression secondary to his service-
connected back disability.  The claim was denied in July 2007, 
and again in a February 2008 rating decision that is the subject 
of the instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the Veteran's present appeal is 
whether new and material evidence has been received to reopen the 
claim.  

It appears that the RO addressed the depression claim on the 
merits, in part, in its February 2008 rating decision.  However, 
the preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim on 
its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, 
regardless of the manner in which the RO characterized the issue, 
the initial question before the Board is whether new and material 
evidence has been presented.  

Effective from August 29, 2001, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under section 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (eliminating the previous 
requirement of a well-grounded claim).

The evidence of record at the time of the last final December 
2003 rating decision denying the Veteran's claim of entitlement 
to service connection for depression included service treatment 
records (STRs), a VA examination from June 2003, and letters from 
the Veteran's family members.       

The STRs were negative for any manifestation of depression during 
active service.  The letters from the Veteran's family members 
described how his medical conditions had affected his daily 
activities and work, and had contributed to his depression.  
However, the June 2003 VA examiner opined that the Veteran's 
depression was unlikely secondary to his service-connected 
disability.   

Based on the above evidence, the claim was denied.  Specifically, 
the RO in December 2003 determined that there was no evidence 
that the Veteran's depression was related to his service-
connected back disability.  

Evidence added to the record since the time of the last final 
denial in December 2003 includes letters from the Veteran's 
friends and work supervisors, job performance reports, private 
treatment records, outpatient treatment records from the 
Louisville VA Medical Center (VAMC), records from the Social 
Security Administration (SSA), VA examinations from December 2008 
and April 2009, an October 2010 letter from Dr. A.H., and 
testimony by the Veteran at his Travel Board hearing.  The 
Veteran reported that he had depression due to his chronic back 
pain in several of the private treatment record notes and VAMC 
treatment notes.  Additionally, the October 2010 letter from Dr. 
A.H. states that the Veteran's back disability was the major 
factor in causing his depression.       

The evidence added to the record since the previous December 2003 
denial constitutes new and material evidence.  It addresses the 
existence of a nexus between the Veteran's depression and 
service-connected back disability, which is an unestablished fact 
necessary to substantiate the claim.  Further, it is not 
redundant, as there have been no previous records containing a 
favorable nexus opinion.  Finally, it does raise a reasonable 
possibility of substantiating the depression claim.  Therefore, 
the Board finds that the criteria under 38 C.F.R. § 3.156(a) have 
been satisfied, and the claim is reopened.  

In light of the favorable outcome herein, the Board may proceed 
with appellate review at this time without prejudicing the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

III.  Secondary Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303(a) (2010). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).


Secondary service connection may also be established, under 38 
C.F.R. § 3.310(a), for non-service-connected disability which is 
aggravated by service connected disability.  "Aggravation" is 
defined for this purpose as a chronic, permanent worsening of the 
underlying condition, beyond its natural progression, versus a 
temporary flare-up of symptoms.  In such instance, a veteran may 
be compensated for the degree of disability over and above the 
degree of disability which existed prior to the aggravation of 
the non-service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  
See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to 
place additional evidentiary burdens on claimants seeking service 
connection based on aggravation, specifically in terms of 
requiring the establishment of a baseline level of disability for 
the non-service-connected condition prior to the claimed 
aggravation.  Based upon the facts in this case, neither version 
is more favorable, and the regulatory change does not affect the 
outcome herein.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran does not claim direct service connection for 
depression, but contends that his depression is proximately due 
to his service-connected lumbosacral strain, which is currently 
evaluated at 50 percent.  His STRs are negative for any 
manifestations of mental health disorders.  

Following separation from service, the first diagnosis of 
depression was at a June 2003 VA examination.  The Veteran said 
he had not received any treatment for depression, but had been 
seeing his minister weekly for over 2 years.  He related not 
wanting to be around people, crying spells, irritability, 
insomnia, and thoughts of suicide.  He had lost 20 pounds 
recently.  The examiner assessed major depressive disorder and 
stated that it was unlikely that the depression was secondary to 
the Veteran's service-connected disability.  No rationale for the 
opinion was provided.

An April 2007 treatment note from the Owensboro Medical Health 
System (Owensboro) indicates the Veteran said he was down due to 
his chronic pain, because he could not do as much as he could 
previously.  The doctor assessed depression and chronic pain.  

In February 2008, the Veteran went to the VAMC for an outpatient 
visit, and it was noted that he related that he had been 
depressed due to illness and physical limitations.  

In December 2008, the Veteran was afforded a VA examination.  He 
said he spent most of his time watching television.  He had had 
to give up fishing and hunting due to his chronic pain, and at 
work, his coworkers helped him in order to accommodate his pain.  
He had not been intimate with his wife and could not share a bed 
with her due to his back pain.  He felt physically limited in his 
ability to engage with his children, and this caused him 
considerable sadness.  He said he used to enjoy road trips, but 
had to give them up due to pain.  He had not been able to find 
any meaningful pursuits to replace these losses, with the 
exception of a few television shows he enjoyed.  He expressed a 
feeling of worthlessness.  His depressive symptoms increased in 
2006 when he realized he could not do his job like he should and 
was reprimanded a lot. 

The examiner, Dr. S.M.J., assessed recurrent, moderate major 
depressive disorder.  She stated she was unable to resolve 
whether his depression was related to his service-connected back 
disability without resort to mere speculation.  All of the mood 
symptoms described by the Veteran occurred in the context of 
physical pain and impairments.  The Veteran spoke at length about 
the frustration and sadness he felt at being unable to do the 
activities he use to enjoy because his pain and physical 
impairment prohibit him from being active.  He also reported 
feeling worthless about his inability to work and contribute to 
household income, which are also consequences of his physical 
problems and pain.  The examiner thought all these findings 
indicated that the Veteran's major depressive disorder is related 
to, and most likely the result of his medical conditions.  What 
was unclear to the examiner is how much the service-connected 
spine condition is independently responsible for the impairments, 
unemployability, and pain issues - the factors contributing to 
his depression - that the Veteran was reporting.  The examiner 
stated she did not have the medical knowledge to make that 
determination.  Without an understanding of how much the service-
connected spine condition was independently responsible for the 
various physical ailments that the Veteran was reporting, the 
examiner could not make a determination of the extent to which 
his current depression was related to his spine condition.  

In April 2009, Dr. S.M.J. wrote an addendum to her December 2008 
report.  She reviewed VAMC records, Social Security records, and 
personnel records from the Veteran's former place of employment.  
She opined that the Veteran's major depressive disorder is less 
likely as not caused by or a result of his lumbosacral or 
cervical strain.  A review of the Veteran's claims file indicated 
that his rheumatoid arthritis, in addition to his spine 
condition, contributed to physical pain and impairment.  
Moreover, a review of his personnel records indicated that he had 
committed a variety of infractions at work, none of which was 
related to his spine condition.  The examiner stated that it was 
clear that the Veteran's lumbar condition causes him profound 
physical pain and impairment in mobility.  This in itself was 
likely to contribute to his depressive symptoms, as he was no 
longer able to engage in the recreational activities he used to 
enjoy, and his quality of life was negatively affected by the 
presence of physical pain in his back.  However, the Veteran's 
lumbar condition was not the primary cause of his depression.  
Rather, it appeared that his gouty arthritis, which also caused 
physical pain and impairment, also contributed to his depression.  
Moreover, the Veteran's unemployment status, which is due to a 
variety of factors unrelated to his spine condition, also 
contributed to his depression.  

In October 2010, Dr. A.H. wrote a letter in support of the 
Veteran's contentions.  He reviewed the Veteran's VA 
examinations, including those addressing his spine condition and 
the reports of Dr. S.M.J. addressing his depression.  Based on 
those reports, the doctor stated that the Veteran is most 
affected by pain rather than fatigue, and that it is clear that 
the lumbosacral strain causes him great pain on a daily basis and 
limits his physical abilities.  Dr. A.H. agreed with Dr. S.M.J. 
that the Veteran's lumbar condition causes him profound physical 
pain and impairments in mobility, and that this in itself is 
likely to contribute to depressive symptoms.  Further, although 
the Veteran clearly has additional factors which might add to 
depression, Dr. A.H. stated there seems to be little doubt that 
the lumbosacral strain is the major factor causing his 
depression.  Moreover, after reviewing the Veteran's personnel 
records from his former employer, the doctor stated it is as 
likely as not that his lumbosacral strain caused many of the 
work-related problems.  Dr. A.H. specifically cited to records 
mentioning problems sleeping at night causing daytime sleepiness 
due to physical pain, including the December 2008 VA examination 
report.  The doctor concluded by listing the physical limitations 
caused by the Veteran's back pain.  

Based on the foregoing, the Board finds that the evidence is at 
least in relative equipoise as to whether the Veteran's 
depression is caused by or related to his service-connected 
lumbosacral strain.  Although the VA examiner opined that his 
depression was not primarily caused by his back pain, she 
conceded that the back disability did contribute to his 
depression.  Additionally, Dr. A. H. stated that the back pain 
was the primary cause of the depression.  Finally, in seeking 
treatment, the Veteran attributed his depressive symptoms to his 
physical limitations, at least part of which are caused by his 
back disabilities.  

Applying the benefit-of-the-doubt doctrine in the Veteran's 
favor, the Board finds that a grant of service connection for 
depression on a secondary basis is warranted.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

IV.  Dismissal

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  In the present case, the appellant has 
withdrawn the issue of entitlement to an evaluation in excess of 
50 percent for a lumbosacral strain, and, hence, there remain no 
allegations  of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the issue, and it is dismissed.


ORDER

Service connection for a depressive disorder is granted.  

The appeal as to the issue of entitlement to an evaluation in 
excess of 50 percent for chronic lumbosacral strain is dismissed.


REMAND

VA will grant a total disability evaluation for compensation 
purposes based on unemployability when the evidence shows that 
the Veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his or her education and 
occupational experience, by reason of service-connected 
disability or disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent.  38 C.F.R. § 4.16(a).  For those veterans who fail to 
meet the percentage standards set forth in 38 C.F.R. § 4.16(a), 
total disability ratings for compensation may nevertheless be 
assigned when it is found that the service-connected disabilities 
are sufficient to produce unemployability; such cases should be 
referred to the Director, VA Compensation and Pension Service, 
for extraschedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither non-service-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  For a 
veteran to prevail on a claim based on unemployability, it is 
necessary that the record reflect some factor which places the 
claimant in a different position than other veterans with the 
same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment because of 
economic circumstances is not enough.  A high rating in itself is 
a recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See Van 
Hoose, supra.  As noted, consideration may not be given to the 
impairment caused by non-service-connected disabilities.  See 38 
C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Veteran contends that he is unable to secure 
gainful employment due to his service-connected back disability 
and depression.      

Currently, the Veteran has been awarded only a 50 percent 
evaluation for a chronic lumbosacral strain, effective from April 
20, 2007.  Since he does not have one service-connected 
disability with an evaluation of at least 60 percent, or two or 
more disabilities with a combined rating of at least 70 percent 
with one disability rated at 40 percent, the initial criteria for 
schedular consideration for the grant of TDIU under 38 C.F.R. 
§ 4.16(a) are not met.  The Board notes, however, that once an 
evaluation is assigned for the grant of service connection for 
depression, above, the combined rating may meet the criteria of 
38 C.F.R. § 4.16(a).  

Moreover, a TDIU evaluation can still be awarded if it is 
established by the evidence of record that service-connected 
disabilities have rendered the Veteran unable to secure and 
follow substantially gainful employment.  If this is established, 
the case is to be sent to the Director of Compensation and 
Pension for extraschedular consideration.  See 38 C.F.R. §§ 
3.340(a), 3.341(a), 4.16(b).  

The U.S. Court of Appeals for Veterans Claims set forth a three-
step analysis for determining whether referral for extraschedular 
consideration is appropriate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see Barringer, 22 Vet. App. at 244-46.  The threshold 
factor for extraschedular consideration is a finding on part of 
the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun, supra, at 115.  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability and 
the established criteria found in the Rating Schedule for that 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate and no 
referral is required.

In the second step, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by 38 C.F.R. § 3.321(b)(1) 
(i.e., marked interference with employment and frequent periods 
of hospitalization).  Id. at 116.  When the Rating Schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then, third, 
the case must be referred for a determination of whether, to 
accord justice, the claimant's disability picture requires the 
assignment of an extraschedular rating.  Id.

After reviewing the record, the Board finds that the evidence 
satisfies the criteria for extraschedular referral of the 
Veteran's TDIU claim under section 38 C.F.R. §§ 3.321(b)(1) and 
4.16(b).  One of the Veteran's private treatment providers wrote 
in October 2001 that the Veteran was less and less capable of 
working due to his back pain.  A July 2007 letter from The 
Daviess County Detention Center stated that it was terminating 
the Veteran's employment effective July 16, 2007.  In a separate 
letter dated in the same month, a Human Resources representative 
from the Detention Center explained the bases for the termination 
of his employment.  Specifically, the Veteran had experienced 
several health related incidents, including falling asleep during 
his shift.  To accommodate the Veteran's service-connected health 
disabilities, he was transferred to another position in March 
2007.  However, he could not perform his new assignment, 
experiencing trouble with his duties because of his service-
connected disability.  The Veteran had reported, on different 
occasions, his difficulty completing his job assignments due to 
his health condition and the many medications he took on a 
regular basis.  He was awarded Social Security Disability (SSD) 
benefits in July 2007 based on somatoform disorders in addition 
to rheumatoid arthritis and inflammatory polyarthropathies.  
Additionally, in his October 2010 letter, Dr. A.H. stated that 
the Veteran was not employable due to his service-connected 
lumbosacral strain and the difficulties it caused.  In addition 
to the physical limitations caused by the back disability, the 
doctor stated that the Veteran's depression would cause reduced 
reliability and productivity at work, with decreased 
concentration.  In light of the foregoing, the Board finds that 
this case appears to present an exceptional disability picture, 
and the regular schedular standards are inadequate.

Thus, in light of the foregoing, this case is remanded for 
referral to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service in accordance with 38 C.F.R. 
§§ 3.321(b)(1) and 4.16(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  If the combined evaluations of the 
Veteran's service-connected disabilities do 
not meet the criteria listed in 38 C.F.R. 
§ 4.16(a) after depression is considered, 
refer the Veteran's TDIU claim to the Under 
Secretary for Benefits or the Director of the 
Compensation and Pension Service for 
consideration of entitlement to a TDIU on an 
extraschedular basis under 38 C.F.R. §§ 
4.l6(b), 3.32l(b). 

2.  When the requested development has been 
completed, the case should again be reviewed 
by the RO.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished an SSOC addressing 
entitlement to TDIU and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


